Title: A Defense of Mr. Hemphill’s Observations, [30 October 1735]
From: Franklin, Benjamin
To: 


Franklin’s Observations on the Proceedings against the Rev. Mr. Hemphill (see above, pp. 37–65) was answered by A Vindication of the Reverend Commission of the Synod: In Answer to Some Observations on their Proceedings Against the Reverend Mr. Hemphill, advertised as “This Day is Published,” in the American Weekly Mercury, September 4. Ascribed to Jonathan Dickinson, the Vindication defended the Synod against Hemphill’s charges that it had violated the standard of fair conduct and infringed his rights; and it examined again, this time with a fuller display of the evidence, the articles against Hemphill. That person, asserted the author, had the right to “declare non-communion with us, if he sees Reason for it,” just as the Synod has the right to judge the qualifications of its own members.
Franklin’s rejoinder to the Vindication was this Defence of Mr. Hemphill’s Observations. Before it appeared, however, not only was Hemphill’s case losing in interest, but his cause was irretrievably lost. During the summer, one of the clerical party discovered that Hemphill’s sermons were not his own, but those of notorious Arians. Putting on the best face he could, Franklin stoutly affirmed he would rather hear Hemphill deliver “good sermons composed by others than bad ones of his own Manufacture”; but the “detection gave many of our party disgust” and cost Hemphill many supporters. Refusing to defend himself before the Synod, declaring that the pamphlet then in the press contained his defense, he defiantly challenged them to excommunicate him. The Synod ignored the challenge, but, September 22, unanimously made his suspension permanent and his destruction complete.
Hemphill left Philadelphia, and no more is known of him. As for Franklin, he “quitted the congregation, never joining it after,” though he continued to give its ministers financial support for many years.
 

  A Defence, &C.
When I first read the Rev. Commission’s Vindication, I was in doubt with my self, whether I should take any publick Notice of it. I had reason to believe this Part of the World was troubled with Impertinence enough already, and that a Reply would be only affording our Authors a new Occasion for more of it by another Publication. Besides, I had little Reason to hope, that the most obvious Refutation of what our Reverend Authors have said to flatter and deceive their unthinking Readers into an Opinion of their honest Zeal and inflexible Justice, should ever gain one Proselyte from the Dominion of Bigotry and Prejudice.
As for the discerning Part of Men in this Place, especially those who were immediate Witnesses of the Proceedings which gave Rise to this Controversy, they must be own’d to be the most impartial Judges of this Affair; And those who were not present at the Tryal, if they are at all concern’d about the Merits of the Cause, will depend rather upon the Relation of those who attended it, as they are respectively influenc’d by an Opinion of the Veracity and Judgment of the Relater, than upon any Vindication of the Parties themselves.
For these Reasons then, tho’ Occasion be taken to address this Part of the World once more about this Affair, yet I shan’t undertake a formal Answer to every trifling Impertinence in the Vindication. It were but an ill Complement paid to the intelligent Reader, to pretend helping him to see Absurdities in such Meridian Lustre, as our Authors elegantly phrase it. There is good Reason to believe the Opinion of thinking Men, who know the Affair, is not much chang’d by it, and that they entertain much the same Sentiments of the Rev. Commission which they did before. Perhaps the more Pains they have taken, by invented Surmises, wrested Constructions of Hemphill’s Words and Actions, and sinister and palpable Prostitutions of Scripture-Phrase, to hang him up, as a Scare-crow to the People, and represent him as a dangerous Innovator; the more Occasion they have given to many to call in question their slavish and arbitrary Principles; and the more they have convinc’d them, even in these remote Parts of the Earth, (where they thought themselves secure) of their Inconsistency to every Thing that is real Virtue, Religion and Christian Liberty. Actions, and the Principles from whence they flow, do mutually illustrate each other; at least we can have no other Way in judging of either, but by comparing them respectively: However it must be own’d, that here the most curious Observers of Men, their various Affections and Desires, in many Instances make erroneous Conclusions; but ’tis evident, that nothing can render such Error or Mistake excusable, but a fair and candid Enquiry, free from all Humour and Interest, and a Consciousness of Honesty in Searching after Truth. Now whether the Authors of the Vindication had this latter more in view, than an Impatience to justify themselves by any Methods they could contrive, not to be too obviously reprehended by the Bulk of their Readers; and to raise a religious Pannick among the People, by pointing out one as professedly disclaiming the most important Doctrines in the Christian Scheme, I would even leave to their own Consciences upon a serious Self-Examination.
But this is not the first Time, that such pretended Defenders of the Faith once delivered to the Saints, have us’d the same Artifice, and let loose the popular Rage upon their Adversaries.
A Defender of the Faith, must be own’d a truly great and venerable Character; But I can’t forbear quoting the Advice of a great Author, and applying it to the Gentlemen, Members of the Commission, “That since they have of late been so elated by some seeming Advantages which they are ill-suited to bear; they would at least beware of accumulating too hastily, those high Characters, Appellations, and Titles, which may be Tokens perhaps of what they expect hereafter, but which as yet don’t answer the real Power and Authority bestowed on them.”
If Truth stands in no need of false and deceitful Arts to support it, as our Rev. Authors themselves own; I wonder that they should in the very next Paragraph, use so much Flourish, either to palliate what they were asham’d to own, or to publish a palpable Falsehood. Certainly had they been more honest to have told the Truth, or more ingenious in the Texture of their Inventions, they would not have expos’d themselves so much; I speak with Reference to the Sermons preach’d by Messrs. Cross and Pemberton during the Tryal; which were mention’d by Hemphill, as an Evidence of their having prejudg’d his Cause; Here they say, “they thought they could recommend the great Doctrines of the Gospel to their Hearers, and warn them against destructive Errors, and the prevailing Errors of the Day, without being charg’d with reflecting upon Mr. Hemphill, or accusing him as a guilty Person, and that Mr. Hemphill was neither accus’d nor condemn’d in them.” But if these Discourses were not calculated against Hemphill, against whom then? who besides himself had at that time stirr’d up their watchful Zeal? None surely. For they say themselves in the second Page of their Performance, “that they had no Suspicion of being call’d into the Field of Battle, and oblig’d to defend the great Doctrines of the Christian Religion, ’till Complaints were deliver’d in against Mr. Samuel Hemphill, a Minister who arriv’d at Philadelphia the last September.” Now if they had been enclin’d to have spoke Truth, they would have said, That Mr. Andrews’s long establish’d Character for Virtue and Integrity, was sufficient Evidence of the Truth of any Charge they might have received against Hemphill from him, and that it was high Time to bestir themselves, and exorcise the Demon out of Philadelphia.
What occasion’d, say our Authors, Hemphill’s Removal from his native Country, we know not, &c. What it was that occasion’d his Removal is not material to enquire. He may return to his native Country, when he will, which is more than a certain Person (and a principal one too) among them dare do. But I forbear —
Page the 5th our Authors say, “Now let the World judge, whether our declaring our selves of an Opinion different from Mr. Hemphill, and refusing to own him as one of our Members, while his Principles were so contrary to ours, gave him any Ground to load us with so many hard Reflections, and represent us as Men fir’d with a persecuting Spirit, and fill’d with Malice and Prejudice against him. Have not we an undoubted Right to judge for our selves, and to declare what our Opinions are?”
Tho’ I believe no body will deny their undoubted Right to declare their Opinions, yet ’tis certain that to go farther, and deprive him as far as they can of Liberty to declare his; to deprive him of the Exercise of his Ministerial Function, and of a Livelihood as far as it depends on it, because his Principles were thought contrary to theirs, gave him a just Occasion to represent them as Men fir’d with a persecuting Spirit, since this was Persecution, as far as they could carry it. They farther add “Has not the Commission that Liberty which is common to all Societies, of Judging of the Qualifications of their own Members? Mr. Hemphill is possess’d with the same Right, and may declare Non-Communion with us, if he sees Reason for it.” If, by judging of their Members Qualifications, they mean, that they have a Right to censure them, as they have done him, and expel ’em their Society; I think it is clear they have no such Right; for, according to this way of Reasoning, the Spanish Inquisitors may say to a Person they imagine heretical, You, ’tis true, have a Right to judge for your self, to quit our Communion, and declare yourself Protestant; but we have likewise the common and natural Right of Societies, to expel you our civil and ecclesiastical Society, destroy your Reputation, deprive you of your Estate, nay your Life, or in other Words do you all the Mischief we please, notwithstanding your Right of declaring Non-Communion with us. How so? Because we have the Power, and Inclination to do it. Are not these Reasons by which they vindicate themselves every whit as good to justify the Practice of the Inquisition? Neither do, nor can the Synod or Commission give any better, for expelling a Man their Society, branding him with the Name of Heretick, and depriving him of a Livelyhood, as much as lies in their Power, for a meer Difference in Opinion: And after all, out of their great Goodness, declare, they neither gagg his Mouth nor cut off his Hands; or in other Words, allow him Liberty to declare Non-communion with them. A great Favour this! A most extraordinary Act of Grace indeed! But how long he would enjoy it, if ’twas in their Power to dispossess him of it, is not difficult to guess, if we may judge of what Men would do by what they have already done. How then were they injur’d by a Comparison with the Inquisition, when thus they justify themselves by the same Reasons, and copy them as far as they can, or dare do?
How then must we act, say they; have we no Power to suppress Error and advance Truth? Yes, all the Power that any Set of calm, reasonable, just Men can wish for. They may consider his Assertions and Doctrines expose their evil Tendency, if such they have, and combat the Falshood they find in them with Truth, which will ever be the most effectual Way to suppress them and to attempt any other Method of doing it, is much more likely to propagate such suppos’d Errors or false Doctrines, than suppress them: In this free Country where the Understandings of Men are under no civil Restraint, and their Liberties sound and untouch’d, there is nothing more easy than to shew that a Doctrine is false, and of ill Consequence, if it really be so; but if not, no Man, or Set of Men can make it so, by peremptorily declaring it unsound or dangerous, without vouchsafing to shew how or where, as the Commission did at the Beginning of this Affair, and indeed have yet done no better.
Upon the whole, if the controverted Points be false and of ill Consequence, let them be expos’d to the World, if not, the Sentence which the Commission hath pronounc’d against them, will prove their own Condemnation; for, to alledge they may treat any Doctrines they please to call false, and the Believers of them, as they have done Hemphill and his Doctrines, is to give them an unbounded Latitude, an unlimited Power of discouraging and oppressing Truth it self, when it happens to clash with their private Judgment and mercenary selfish Views, as I dare say it will often do. See this Argument farther discuss’d in a late Pamphlet entitled, A Letter to a Friend in the Country, containing the Substance of a Sermon, &c.
Page 6. Our Rev. Authors observe, that “in the greatness of his (Hemphill’s) Modesty, he takes Care to inform us, how universally his Sermons were applauded, to what large Audiences he preach’d, and how much (upon their being read in the Synod) they were approv’d by People of all Perswasions, for the Strain of Christian Charity that runs thro’ them, &c.”
This aukward, ill-tim’d, and unjust Raillery is level’d against Hemphill for his being, as they elegantly phrase it, the Trumpeter of  his own Praises; ’Tis true, he says, his Sermons were applauded, &c. but this they shou’d have omitted [for] their own sakes, for if it be Matter of Fact that they were so approv’d (on being read in the Synod) as they neither do nor can deny, ’tis a very fair and weighty Argument against them, and plainly shews they proceeded against and censur’d what was the avowed Common Sense of all unbias’d and disinterested Judges at the time; and surely we may suppose, he inserted it from some other Motive than meer Vanity, when it was so much to his purpose in helping to strengthen his Argument, and set their candid Proceedings in a fair Light.
Here they also endeavour to lessen Hemphill, by representing him as a Plagiary, and say, They are apt to think, that if he had honestly given Credit to the several Authors from whom he borrowed much of what he deliver’d, it wou’d have made a considerable Abatement of the Reputation he supposes he gain’d, &c.
But which of these Gentlemen, or their Brethren, is it, that does give due Credit for what he borrows? Are they beholden to no Author, ancient or modern, for what they know, or what they preach; Why then must we be told, that Ministers ought to have a good Salary, because they are at great Expence in Learning, and in purchasing Books? If they preach from their own natural Fund or by immediate Inspiration, what need have they either of Learning or Books? Yet Books they have, and must have, and by the help of them are their Sermons compos’d: But why then, you will ask, are we entertain’d with such dull, such horrid Stuff, for the most part? ’Tis the want of the Bongoût [good Taste] that spoils all. Their Taste is corrupted, and like a bad Stomach will corrupt the best Food in digesting it. They chuse the dullest Authors to read and study, and retail the dullest Parts of those Authors to the Publick. It seems as if they search’d only for Stupidity and Nonsense. If there be in a Book a weak Piece of Reasoning on any Point of Religion, That they remark, and keep it safely to be adopted upon Occasion. If an Author otherwise good has chanc’d to write one Impertinency, ’tis all they retain of him. But when Hemphill had Occasion to borrow, he gave us the best Parts of the best Writers of the Age. Thus the Difference between him and most of his Brethren, in this part of the World, is the same with that between the Bee and the Fly in a Garden. The one wanders from Flower to Flower, and for the use of others collects from the whole the most delightful Honey; while the other (of a quite different Taste) places her Happiness entirely in Filth, Corruption, and Ordure.
Page 6 and 7. We have a lively Instance of their boasted Candor, Truth and Probity, both in their Proceedings at the Trial, and in their Writing of the Vindication. They acknowledge the Charge against ’em for admitting Thompson and Gillespie as Hemphill’s Judges, (who, it was alledg’d had condemn’d him already, having declar’d their Sentiments that he was guilty of preaching great Errors) wou’d have some Weight in it, were it true; But these Men have the Confidence to say, No Evidence appear’d to the Commission, that these Gentlemen had prejudg’d his Cause, or declar’d him guilty. ’Tis true, the Letters written by Thompson cou’d not be produc’d; They were burnt; by whose Instance I know not; But was there therefore (as these Authors are hardy enough to say) No Evidence? Were there not three Gentlemen of undoubted Credit, that declar’d they had seen those Letters? Men of unquestionable Understanding, and therefore capable of giving an Account of what they had read? Did they not evidence, that the whole Tenor of these Letters discover’d a manifest Prejudice in Thompson towards Hemphill? and did they not repeat one Sentence that made it evident to the whole Congregation? If this was not Evidence, I wou’d fain know what Evidence is. But it cou’d not be admitted by our wise Commission as Evidence; and the Case must have been the same with regard to the Words spoken against Hemphill by Gillespie. That Thompson had written in Prejudice of Hemphill, was prov’d; But That Proof, it seems, must pass for nothing, unless the Writing appear’d to the Commission; By the same Rule, if Evidence had been brought of Gillespie’s Speaking against Hemphill, it wou’d have signify’d nothing with these righteous Judges, unless Gillespie had been pleas’d to repeat the Words before them. Senseless therefore is the Introduction of their Latin Scrap, De non entibus et non apparentibus, idem est Judicium. A Maxim, which if it prov’d what they wou’d have it, wou’d prove that no Fact, how atrocious soever, and witness’d by ever so many credible Persons, shou’d be punish’d unless done in open Court, that the Judges themselves might see it. Extraordinary Doctrine truly! and worthy none but it’s reverend Authors; who have giv’n us this Sample that they are able to outdo the Jesuits themselves, in Subterfuge, Distinction and Evasion.

And therefore topical Evasions
Of subtil Turns and Shifts of Sense
Serve best with th’ Wicked for Pretence,
Such as the learned Jesuits use,
And Presbyterians, for Excuse. Hud.

But when Hemphill had with so much Justice excepted against these Gentlemen, how mean, how ungentlemanlike, how scandalous, was their earnest Insisting to be continued his Judges! A strong Evidence of that Partiality and Enmity which they deny’d and labour’d to conceal!
I dare venture to say, that, except themselves, there was not a Man so mean in that Congregation, who being call’d upon a Jury, in a common Court, if he had been excepted against by the Prisoner, tho’ without cause, but wou’d have thrown up the ungrateful Office with Pleasure, and scorn’d to open his Mouth, or say the least Syllable tending to continue himself in the Place. But the Zeal of having a hand in the Condemnation of a Heretick carried them beyond all other Considerations. The Synod upon the whole unanimously voted them proper Judges; which Unanimity, in the Extract of their Minutes, they ascribe to God as the Work of divine Providence. To make God the Author of a palpable Piece of Injustice, is little better than Blasphemy, and I charge it on ’em as such. And their saying, in the case of Thompson, that there was no Evidence; I charge upon ’em, as a downright Falsehood. Of these two Burthens, I leave them to disengage their Shoulders as well as they can. But
  
Tis the Temptation of the Devil,
That makes all human Actions evil,
For Saints may do the same thing by
The Spirit in Sincerity
Which other Men are tempted to,
And at the Devil’s Instance do. Hud.


Page 8. of the Vindication, it is said, Nor was it any Breach of Charity in the Commission, to suppose, that his Persisting in the Refusal, (of his giving up his Notes) look’d too much like a Consciousness of his own Guilt, when the first Reason he gave for this his Refusal, was, that no man was oblig’d to furnish Matter of Accusation against himself. What was this but a tacit Acknowledgment of his Guilt, otherwise his producing his Notes wou’d have been his best and noblest Defence, and no Accusation against him.
But however they censure Hemphill for refusing to give up his Notes, it appears from all their Proceedings, that he was in the right to do so, since the worthy, candid and impartial Commission was determin’d to find Heresy enough in them, to condemn him; nor cou’d any thing annex’d to the Paragraphs objected against, (which explain’d or obviated their suppos’d heretical meaning) have any weight at all with them; for elsewhere in their Performance, when they allow that Hemphill in his Sermons and Prayers gave several Proofs of his Orthodoxy; yet, to invalidate this, they charitably insinuate at the same time, that he cloaks his real Sentiments, in order to have the more ample Occasion of doing secret Mischief to the Cause he publickly professes to espouse. A Suspicion truly replete with christian Charity, and in every Respect worthy it’s Authors.
But say they, they cou’d not allow some Gentlemen to contradict the Evidence against Hemphill, by affirming that they heard no such Words in his Sermon, as their Evidences said they had heard, because they were a negative Evidence, or cou’d only swear they did not hear such Words; But that was not the case; and here as in other places, their pious Fraud, their sanctify’d Prevarication stands them in great Stead; for at the same time, that those illiterate Evidences were sworn against Hemphill, there were Gentlemen of undoubted Probity and good Sense ready to affirm to the particular Expressions, as they really were deliver’d by Hemphill, the meaning of which widely differ’d from that of those sworn to, by his Accuser’s Witness which when Mr. Moderator saw, he stifled the Motion by crying out, He wou’d have no clashing of Evidences so that tho’ the Evidence in Hemphill’s Favour was beyond Comparison, the least likely to mistake the Expression, (and as much a positive Evidence as the other or any Evidence cou’d be in such a case) yet their appearing for him was Cause sufficient to make the impartial Commission disregard or suppress their Testimony. What was this, but chusing to credit the Evidence against Hemphill at all hazards; to encourage his Accusers, and stifle every Truth that seem’d to make in his Favour?
These Reverend Gentlemen have always made a mighty Noise about a pretended Promise of Hemphill’s to produce his Sermons to the Commission; and now they tell us, that three Gentlemen of undoubted Veracity solemnly declar’d that they heard Hemphill say, he wou’d give up his Notes to the Commission of the Synod, if requir’d. Two of these Gentlemen of undoubted Veracity, were the Rev. Mr. Tenant, and one of his Sons, of whose Evidence having taken particular Notice, I shall beg leave to set it in its true Light.
Mr. Tenant the Father was ask’d What he knew of the Affair? (the Clerk being ready to write down what he shou’d say) and he answer’d thus, Being with Mr. Hemphill, I ask’d him, if he thought he shou’d be willing, when the Commission met, to shew them his Notes, if requir’d; and he answer’d, Yes. The Clerk minuted it thus, I ask’d him, if when the Commission met, he wou’d shew them his Notes, if requir’d; and he answer’d, he wou’d.
Thus by a Hocus Pocus slight of hand in the management of this Evidence, they converted an Opinion of Hemphill’s of what he might be willing to do some Months afterwards, into an absolute Promise of what he really wou’d do. And thus alter’d and wrapt up, the Rev. Witnesses took their solemn Affirmation to the Truth of what the Clerk had written.
  
For if the Devil to serve his turn
Can tell truth, why the Saints shou’d scorn,
When it serves theirs to swear or lye,
I think there’s little reason why. Hud.

But, as they pretend, It was the glorious Cause of Christ and his Church, and in behalf of the Faith once delivered to the Saints, and who can doubt, after what one of the Commission has said concerning innocent Wiles, but that in such a Cause, ’tis lawful to say or swear any thing.

However, since the Vindicators declare their Abhorrence of the Principles of that unknown Member of theirs, who thinks any Method of promoting a good Cause, innocent and lawful; I imagine it not improper to inform them who he is, if it were only to see how far their Abhorrence will carry them in their Dealings with him, and whether their Zeal against Impiety be equal to their Zeal for Orthodoxy. The Rev. Gentleman’s Name therefore is Nath. Hubbel.
I pass by, and leave to the Observation of every Reader, what sad Work the Vindicators, Page 10, make on’t, when they wou’d justify Andrews upon the Charge of adducing a false Evidence. Vain is their Endeavour to wipe out the indelible Stain he has fix’d upon his Character by his Conduct in that Affair. They flounder and wallow in his Quagmire, and cover themselves with that Dirt, which before belong’d to him alone; bringing as a Proof of his Innocence, That, which in the strongest Manner confirms his Guilt; Since it shews that he knew the Truth at the same time, that he procur’d a Witness to swear the direct contrary. But to proceed,
In this Page, They put the Trial on the Credit of Hemphill’s Notes, and yet out of their usual Good-nature and Charity, suppose that Evidence true, which is utterly falsify’d by his Notes, and rather believe he had delivered some Heresy from the Pulpit omitted in his Notes, than mistrust the Memory or Integrity of a crazy, weak, furious and partial Evidence. Behold the Men and their Impartiality! Lo the Desire they profess to have of seeing him vindicated from every Article of Accusation!
They farther insinuate that Hemphill had no right to expect their particular Objections to the Extracts, and for this reason, because they were there, not as his Accusers, but Judges; and tell us, that their sincere Design was to give him full Opportunity of explaining his Sense, defending his Doctrines, &c.
I shall not now dispute what was their sincere Design, which, I believe, is by this time very evident to every impartial and discerning Man, nor whether they came there with an Intent to judge or condemn him, tho’ the latter plainly appear’d to all By-standers. But they ask, how they cou’d point out his Errors to him, before they found him guilty of any; how they cou’d acquaint him with the Censures they thought him worthy of, before they had concluded him censurable, &c.

I wou’d gladly have seen these Gentlemen, when they were writing this; they must certainly have been in great pain to keep Countenance, with all their saint-like Assurance, when they assert a thing so ridiculous, false and absurd; for, Who mark’d out the several Passages objected against in Hemphill’s Sermons? I suppose the Commission. What did they mark ’em out for? They thought them not Orthodox; or did they mark ’em at random without understanding their Meaning, or without meaning any thing themselves. I believe they’ll hardly allow this to be the Case, tho’ one wou’d almost think it was, from reading their Minutes and the Extracts. I take it then for granted that the Extracts were made by the Commission, because they were thought Heterodox: Now with what Face can they say that they cou’d not shew him his Error because they had not discover’d it, when they themselves had cull’d out those Passages from his Sermons, as containing the most flagrant Heterodoxy and Error. Is not this then a vile, canting, false, prevaricating Excuse? For who were they that ought to have shewn the Errors and Falsehoods of the Doctrines contain’d in the Extracts? Certainly those Men who had made the Extracts, and thought ’em unsound and erroneous. And did not they, by making them, shew themselves the Supporters of Andrews’s Charge, and the Abettors of the Accusation? For to prove the Charge on Hemphill was properly the Business of his Accuser, (Andrews) but lest the Accuser shou’d not be able sufficiently to support and make out the Impeachment, the merciful and impartial Judges took it upon themselves. Behold that Spirit that wou’d have rejoic’d to see Hemphill vindicate himself; and brought them there, as merciful Judges, not Supporters of the Accuser!
Nor can they by any Means extricate themselves out of this Difficulty, by alledging they gave him an Opportunity of vindicating himself from the Charge, and explaining what he meant in the Extracts; For, was it to be suppos’d that Hemphill, who did not think them faulty, shou’d happen to pitch upon every particular Article in the Extracts, which they consider’d as objectionable? And to put him upon a general Explanation was to impose a tedious, and indeed a useless Task; for he who had an Opinion of the Extracts, and their Tendency, quite different from the Commission, was very likely in such a Number of them to expatiate sometimes, where They wou’d think it needless, or entirely omit what they thought most heterodox. For, as he neither meant to preach, nor thought he had preach’d any dangerous Error, he cou’d not of himself find out where it lay, to explain it, or defend himself upon it, till they who were convinc’d he had done it, wou’d shew him where and how he had done so, and in what Sense they understood him; and this was absolutely the Business of the Commission.
Their Endeavours to justify Cross, p. 39, for changing his Sentiments, and condemning for Heresy, what but a day or two before he acquitted, need not be much insisted on. I shall only say, ’tis strange a Gentleman of his acute Penetration cou’d not ’till after much Consideration discover Heresy in a Paragraph, that shock’d an illiterate Evidence at the first Hearing, and oblig’d him to run out of the Church in the midst of it. But they have, methinks, giv’n up the Point entirely, in blaming the Philadelphia Gentleman for publishing what was spoken in private Conversation, since this is a tacit Acknowledgment that Cross then spoke his true Sentiments in Confidence, however he intended to act in Publick. But who, ’till now, cou’d have imagin’d, that the Sentiments of a Minister of the Gospel, deliver’d to one of the Laity upon a Matter of Religion, ought by all Means to have been kept a Secret?
Let us now consider a little their Remarks on Hemphill’s Observations upon the Articles of Accusation exhibited against him in their Minutes.
It is a very melancholy and affecting Consideration to find any, who pretend they are set for the Defence of the Gospel, taking so much Pains (tho’ perhaps ignorantly) to propagate Doctrines tending to promote Enthusiasm, Demonism, and Immorality in the World. This may be look’d upon to be a very heavy Charge upon the Authors of the Pamphlet now before me; yet the Charge is so easily made good, that it looks like an Affront to the Reason and a distrusting the Common Sense of Men to be at any trouble in doing it. But before I come to a particular Examination of the Accusations, &c. it is necessary to consider briefly the main End and Design of the christian Scheme of Religion, which our Authors seem, by their Performance, not at all to understand.
It is well observ’d by an ingenious Writer, “That the common Mistake to which the Folly and Superstition of Men, in all Ages, has led them, is to over-value things of lesser Importance in Religion in comparison with greater; to substitute the Means in Place of the End; or rest on these as in themselves sufficient. Now if in any case the Worth and Excellency of Means lies in their Subserviency to the End, whence they derive their Value, there can hardly be a grosser Blunder in Practice, than to substitute the Means in place of the End; or to use them otherwise than with Regard, and in Subserviency to it. But if we once justly fix the main End of the christian Institution; a due Regard to that will lead us to a right understanding of the comparative Worth and Excellency of the several things contain’d in it; will direct us what we ought chiefly to be concern’d about, and shou’d have in view, in our use of all the Means Christianity points out to us.”
Now the surest way to find out the End and Design of the Christian Revelation, or what View the Author of it had in coming into the World, is, to consult the Revelation itself. And he himself (the great and glorious Author) tells us, he came to call Sinners to Repentance; that is, not only to a hearty Concern for Sin, but to an actual Amendment and Reformation of what was amiss in their Conduct. And Jesus Christ, the Redeemer of Mankind, elsewhere gives us a full and comprehensive View of the Whole of our Religion, and of the main End and Design of the christian Scheme, when he says, thou shalt love the Lord thy God with all thy heart, and with all thy Soul, and with all thy Mind, and thy Neighbour, as thyself, and he plainly tells us, that these are the most necessary and essential parts of God’s Law, when he adds, on these two Commandments hang all the Law and the Prophets. “These are what Nature and eternal Reason teach us; and these are the two great moral Precepts, which the Revelations the Almighty has made to Mankind, are design’d to explain and enforce.” Moreover St. Paul in his First Epistle to Timothy expressly tells us, that the End of the Commandment, (i.e. of the christian Institution) is Charity, or Love, (as the original word might as well, or better, be translated here, and in several other Places) i.e. Love to God, and Love to Mankind.
It wou’d be needless to quote any more Texts of Scripture to this Purpose; they are to be found in almost every Page of the New Testament. So that upon the whole, it may justly be concluded, that the main Design and ultimate End of the christian Revelation, or of Christ’s coming into the World, was to promote the Practice of Piety, Goodness, Virtue, and Universal Righteousness among Mankind, or the Practice of the moral Duties both with Respect to God and Man, and by these Means to make us happy here and hereafter. All the Precepts, Promises, Threatnings, positive Institutions, Faith in Jesus Christ, and all the Peculiarities and Discoveries in this Revelation tend to this End; and if God gives a Revelation to Mankind at all, it is this, and this only that can make it worthy of him.
Now that natural Religion, or that the Laws of our Nature oblige us to the highest Degrees of Love to God, and in consequence of this Love to our almighty Maker, to pay him all the Homage, Worship and Adoration we are capable of, and to do every thing we know he requires; and that the same Laws oblige us to the Love of Mankind, and in consequence of this Love, as well as of our Love to God, (because he requires these things of us) to do good Offices to, and promote the general Welfare and Happiness of our Fellow-creatures: That the Laws of our Nature, I say, oblige us to these things, even the Rev. Vindicators themselves, will hardly be altogether so absurd as to deny, since they acknowledge, p. 20, of their learn’d Performance, the christian Revelation to be agreeable to our Nature. By what Accident such an Acknowledgment slipt from their Pen is not easy to guess; I imagine it to be a Mistake of the Printer; if not, how consistent it is with other parts of their wise Scheme is obvious to the lowest Capacity.
What Hemphill means by the first Revelation which God made to us by the Light of Nature, is the Knowledge, and our Obligations to the Practice of the Laws of Morality, which are discoverable by the Light of Nature; or by reflecting upon the human Frame, and considering it’s natural Propensities, Instincts, and Principles of Action, and the genuine Tendencies of them.
Now, that to promote the Practice of the great Laws of Morality and Virtue both with Respect to God and Man, is the main End and Design of the christian Revelation has been already prov’d from the Revelation itself. And indeed as just now hinted at, it is obvious to the Reason of every thinking Person, that, if God almighty gives a Revelation at all, it must be for this End; nor is the Truth of the christian Revelation, or of any other that ever was made, to be defended upon any other Footing. But quitting these things; if the above Observations be true, then where lies the Absurdity of Hemphill’s asserting,


  Article I.
That Christianity, [as to it’s most essential and necessary Parts,] is plainly Nothing else, but a second Revelation of God’s Will founded upon the first Revelation, which God made to us by the Light of Nature. Let it not be pretended, that these Words, [as to it’s most essential and necessary parts,] are here added to get over a Difficulty; for, it is plain even from the Extracts themselves, mangl’d as they are, that this is his Meaning; Nor can any Mortals upon Earth be suppos’d stupid enough, (our Authors, and the Rev. Commission excepted) to understand what he says otherwise. Where lies the Absurdity of his saying, that this second Revelation of God’s Will is agreeable to the first, and is an Illustration and Improvement of the Law of Nature, with the Addition of some positive Things, such as two Sacraments, and going to God and making our Approaches to him, in the Name and Mediation of his Son Jesus Christ; and so of the rest of the Propositions under this Article. These Gentlemen surely, wou’dn’t take upon them to say that the contrary Propositions are true and orthodox; for Instance, That this second Revelation of God’s Will, is not agreeable to the first, nor is it an Illustration and Improvement of the Law of Nature, &c. If what Hemphill has asserted be false, this must be true. But, whether they look upon what he has advanc’d, to be true or false, they do not directly say, only in general find Fault with it.
What they say, is this, p. 16, What farther serves to illustrate the meaning of all this, [of what Hemphill has said] (I wish they had plainly told us how they understand him) is his consideration of these things, which are properly christian, wherein Christianity, as being an Improvement of natural Religion, carries our Duty higher than Men generally thought themselves oblig’d to by the Light of Nature. Among all which Peculiars of Christianity, say they, wherein (if in any thing) it is distinguish’d from the Law of Nature, we hear not one word of Faith in Jesus Christ, of the Necessity of our Interest in the Benefits of his Redemption, of Justification by his Righteousness, or of Sanctification by his holy Spirit; nor one Word of any thing but what we find urg’d by the Heathen Moralists from the same Sort of Arguments.
Surely these Gentlemen must have a strong Itch for wrangling, and be greatly inclin’d to Suspicion and evil Surmises. Does it follow from Hemphill’s not mentioning Faith in Jesus Christ among the Instances which he gave of the Peculiarities of Christianity, that therefore he does not look upon Faith in Jesus Christ to be a Peculiar of it? Besides does he not expressly mention (as in the Extracts themselves) our going to God, and making our Approaches to him in the Name and Mediation of his Son Jesus Christ, as an Addition [i. e. a Peculiar] of this Second Revelation of God’s Will [i.e. of Christianity?] Now can any one imagine that Hemphill, or any one else, that is a Christian, wou’d thus make his Approaches to God without believing in Jesus Christ? But to proceed,
Has Hemphill any where deny’d the Benefits of our Redemption by Christ, or the Assistances of the holy Spirit to all good Men in the Work of their Sanctification? ’Tis possible indeed he may not understand these things, as these Gentlemen do; and since they have not explain’d what they mean by them, nothing more need be here said about ’em, but that it is certain, they were intended, as Means, to promote the great End and Design of the christian Revelation, viz. The Practice of Piety and Virtue; and if this End be not answer’d by the Peculiarities of the christian Revelation, they can be of no Advantage to us with Respect to our Acceptance with God. But again,
What do these mysterious Authors mean here, by these Words, Justification by his (Christ’s) Righteousness, or as they elsewhere call it his imputed Righteousness to justify us in the Sight of God? Do they mean, that the Almighty transfers the personal and perfect Righteousness of Christ to Men, or that he infuses it into them, and looks upon it, as the same thing with their own actual Obedience to his Law, and that in him they fulfil the Law?
Such a Notion is abominably ridiculous and absurd in itself; and is so far from being a Peculiar of Christianity, that the holy Scripture is absolutely a Stranger to it; Nor does the Notion tend to any thing less than the utter Subversion of Religion in general, and Christianity in particular. To prove this, I shall here transcribe the Reasonings of a Pious and learn’d Divine, the late Rev. Mr. Boyse of Dublin in Ireland.

“First,” says he, “This Scheme [of imputed Righteousness] renders Christ’s Satisfaction to the Justice of God, by offering up himself as our expiatory Sacrifice, needless and superfluous.
“The divine Law never subjects any to Punishment, who are regarded and accepted by God any Way as perfect Fulfillers of it. They may have transgress’d it in their natural Persons; but if another by God’s own Appointment, is constituted their legal Proxy, and his sinless Obedience to the Law be in God’s Account, and by an Act of strict Imputation made their personal Obedience, then after such an Act of Imputation, no Sins commited by them in their natural Persons, can be any longer charg’d upon them as theirs; and as a noted Writer (tho’ no profess’d Antinomian) speaks, as to the Elect, there was never any Guilt upon them in the Judgment of God. And this shews the Confusion that those run into, who supposing Christ to be in the strictest sense our Surety, assert him to have both discharg’d our Debt of perfect Obedience, and our Debt of Punishment too. Whereas he that has fully discharg’d the Debt of Obedience by another, as a legal Surety, can never be liable to the Debt of Punishment. For the Penalty of a Law never extends to any that are justify’d as perfect Fulfillers of it by one that God himself has constituted their legal Proxy, made his sinless Obedience to become theirs by his own Act of Imputation. We need indeed both the Merit of Christ’s sinless Obedience and Satisfaction too to obtain for us that Act of Grace, by which we are pardon’d and entitl’d to Life upon our Compliance with the gracious, and indeed necessary Terms of it. But if his sinless Obedience be made by a strict Imputation, our Personal Obedience, we need no Satisfaction to attone for the past Disobedience of our natural Persons.
“2dly. This Scheme of theirs is subversive of the Gospel Doctrine of Forgiveness.
“For, he that is accounted and accepted as a sinless Observer of the Law, by one that by God’s Allowance and Estimation was the same Person with himself, stands in no need of Forgiveness for what he may have done in his natural Person, and is only dealt with according to the sinless Obedience of his legal Proxy, whose Obedience was perfect and sinless from his Birth to his Death, and whose Performance of it is suppos’d by God’s Act of Imputation, to be made theirs, whose strict Representative he was. And therefore as far as I can see the Antinomian Writers very justly infer from this rigid Notion of Imputation, that God sees no Sin in Believers, that there never was any Guilt upon them in God’s Judgment, that they have no Occasion or Need to pray for the Pardon of it. And how this can be reconcil’d with that perfect Pattern of Prayer which our Lord has taught, that directs us as much to pray for the daily Forgiveness of our Trespasses, as, for our daily Bread, the Favourers of this unscriptural Scheme, wou’d do well to consider. And how this can be consistent with the constant Practice of all christian Churches, as well as private Christians, who are wont in their publick Assemblies, their Families, and their secret Devotions to implore divine Forgiveness, needs to be resolv’d by the Patrons of this Scheme. For sure the Meaning of those Prayers, is not barely that God wou’d manifest our Pardon to our own Consciences. For Desert of Punishment inseparably attends all Sin. For Sins of Ignorance, meer inadvertency, &c. God’s Act of Grace provides for their Pardon, upon a general Repentance. For Sins that are wilful, a particular Pardon, upon a particular Repentance; and as to both we need to sue for Pardon, and this is God’s appointed Means of our obtaining it.
“3dly. This Scheme weakens the Force of those powerful Motives which the Gospel sets before us to persuade us to Holiness of Heart and Life.
“The Gospel manifestly supposes us to be reasonable and free Agents plac’d in a State of Trial, and Probation for the Rewards and Punishments of a future State. And accordingly makes Use of a great Variety of Arguments to disswade us from all ungodliness and worldly lusts, and to perswade us to live righteously, and soberly, and godly in this present world. And those Arguments are suited to those various Passions of human Nature, that are the usual Springs of our moral Actions. Sometimes it uses Arguments to work upon our Fears; and such are all Threatnings of eternal Punishment it denounces against all unbelieving, impenitent and finally disobedient Sinners, against all that refuse to believe this Gospel, or to obey it when publish’d to them. Sometimes it makes Use of Arguments proper to work upon our Hopes; and such all those exceeding great, and precious Promises furnish us with, which assure us of God’s gracious Acceptance, and liberal Reward of our sincere and persevering Obedience. Sometimes it makes use of Arguments proper to work upon our Ingenuity and Gratitude; and such are those that are drawn from the manifold Blessings of common Providence, but especially from the Consideration of the unexampled and astonishing Love of our heavenly Father, and of our Redemption and Salvation.
“Now whatever persuasive Force the Defenders of this Scheme may suppose to be in the Arguments proper to work upon our Ingenuity and Gratitude, yet their Scheme enervates the Force of all those that are proper to work upon our Fears and Hopes, those two powerful Springs of our moral Actions. For he that has already satisfy’d divine Justice, by One consider’d and allow’d to be his legal Surety, is fully secure from all Danger of Punishment for Sins committed in his natural Person, and he that has perform’d Sinless Obedience by the same Legal Surety, whose Performance of it is by Imputation made and accepted as his, has an immediate Right to the Reward, and has nothing to do as any appointed Means to obtain the actual Possession of it. And therefore not only do the Antinomian Writers make these their favourite Maxims, that Sin can do a Believer no Hurt, and that God is not displeas’d with him on Account of it. He must work from Life, and not for Life, (i.e. must not yield sincere Obedience as an appointed Means to obtain it) that the Holiness of his Life, is not one Jot of the Way to his Salvation: But even other Writers that disclaim the Title of Antinomians, yet thro’ this mistaken Sense of the Imputation of Christ’s Righteousness, adopt the same false Maxims.” Thus far our judicious Author. Now let any unprejudic’d Person judge of the Tendency of this Enthusiastick Doctrine; Whether it does not tend to destroy all Religion, and to introduce all Immorality and Wickedness into the World. Is it not then the Duty of every body to disapprove and discourage the Propagation of such a Notion, that not only tends to subvert the Doctrines of the Gospel, but the Happiness and Welfare of human Society? Even heathen Moralists themselves, how inferiour soever these Theological Wits may suppose ’em to be to them, wou’d blush to teach such a palpable Absurdity. It is easy then to apprehend who they are that endeavour to render the Cross of Christ of none Effect, to frustrate the Grace of God, and render Christ’s Death in vain, how strongly soever, they may boast themselves to be set for the Defence of the Gospel. Noble and Worthy Defenders undoubtedly! and if this be the Way to defend it, Know all men by these Presents, That, according to our Rev. Authors, the Way to defend the Gospel, is to promote Immorality and Wickedness among Mankind.
But they next proceed to observe, that He (Hemphill) tells us, that allowing freely, that he deliver’d such a Description of Christianity as this, he nevertheless denies the Assertion of these Gentlemen, that it is inconsistent with their Confession of Faith, and more especially he denies, that it is subversive of the Gospel of Christ.
Whether Hemphill’s Notions of Christianity be or be not inconsistent with the darling Confession of Faith, he is not at all concern’d to enquire; whatever Notions he might have formerly entertain’d of this Idol Confession, he now declares it to be no more his Confession, &c. That his Description of Christianity is not inconsistent with, or subversive of the Gospel of Christ, is already prov’d. But our Authors attempt to prove the contrary; and indeed in such a manner as every Man of Common Sense laughs at. Hemphill has said in his Observations, “That what he means in his Account of Christianity, is, that our Saviour’s Design in coming into the World, was to restore Mankind to that State of Perfection, in which Adam was at first created; and that all those Laws that he has given us, are agreeable to that original Law, as having such a natural Tendency to our own Ease and Quiet, that they carry their own Reward, &c.” That is, that our Saviour’s Design in Coming into the World, was to publish such a System of Laws, as have a natural Tendency to restore Mankind to that State of Perfection, in which Adam was at first created, &c. Hemphill’s Meaning being thus in a few Words explain’d, it is altogether needless to say any thing about the Observations of these incomprehensible Writers upon this part of Hemphill’s Doctrine. The Scriptures they have adduc’d to prove it false, and every thing they say about it are altogether impertinent and foreign to the Purpose, as every common Reader (our Authors excepted) will easily apprehend. And indeed if they (our Authors) had purposely endeavour’d to give the World an Idea of their impenetrable Stupidity they cou’d hardly have fallen upon more effectual Methods to do it, than they have (I’ll not say in this Part of their Performance only, but) thro’ the whole of it.
But before we proceed to the Consideration of the next Article, let us observe (en passant) how grosly these orthodox Writers, page 20, mistake the Question between them and Hemphill. The true State of the Question is, Whether Christianity [as to its most essential and necessary Parts] be not a second Revelation of God’s Will founded upon the first Revelation (the Law of Nature)? Or, Whether Christianity, [as to its most essential and necessary Parts] be not a Reinforcement of the Religion of Nature? And, Whether our Redemption by the Blood of Christ, and all the Peculiarities of the Christian Revelation, were not ultimately intended to promote the Practice of Piety, Virtue and universal Righteousness among Mankind? Nothing need be further said upon the Question thus fairly stated, than what has been already said, ’till these Men please to put Pen to Paper again, and let us know their Sentiments about it; and the World may undoubtedly expect a wise Scheme from this quadruple Alliance. Let us then proceed to the Consideration of their Remarks upon


  Article II.
Which is, That Mr. Hemphill denies the Necessity of Conversion to those born in the Church, and not degenerated into wicked Practices. This our Reverend Authors think is sufficiently justified by the Extracts mentioned in their Performance. Let us then see how sufficiently they have made their Charge good. Hemphill in his Discourse upon these Words, For in Christ Jesus, neither Circumcision availeth any thing, nor Uncircumcision, but a new Creature, attempted among other Things to explain this Phrase, a new Creature; and he observ’d that this metaphorical Expression is sometimes made use of in Scripture, to denote that Change or Alteration made by the Grace of God in a Man, when he passes from the State or Character of a Heathen or a Jew to the happy State or Condition of a true and sincere Christian; and that it is sometimes made use of to denote in general the Change and Alteration made by the same Grace of God in wicked and immoral Persons, tho’ profess’d Christians, when they sincerely endeavour to practise the Laws of the Gospel: And Hemphill in his Enlargement took Notice, that this Change is most visible in the Conversion of Heathens to Christianity; and of wicked Professors of Christianity to a Conversation becoming the Gospel of Christ, and that it may be truly affirm’d of such, that they are new Creatures, different from what they were, and scarce to be known for the same Persons; and that, tho’ this be so, yet (as in the Extract) the Effect of Christianity truly believ’d and duly practis’d, is the same upon those who were neither Heathens, nor wicked Christians, but were born of christian Parents, and brought up in a christian Country,  and had the happiness of a virtuous Education, and were never engag’d in vicious Courses. Such as these, he says, tho’ they can’t properly be call’d new Creatures, (that is, in the same Sense and so properly as Heathens or Jews converted to Christianity, or wicked, immoral Persons, tho’ profess’d Christians, brought to a Sense of their Crimes, and a virtuous Course of Action, may be said to be New Creatures) when compar’d with themselves, because they were always what they are, (i.e. Christians) except the Progress which they daily make in Virtue.
How the Charge of Hemphill’s denying the Necessity of Conversion, i.e. in one Sense of every Man’s believing the Truth of Christianity, that has a fair Opportunity of being convinced of it, and of practising every Thing that Christianity recommends, or the Necessity of Conversion with Respect to wicked, immoral Christians, i.e. the Necessity of forsaking their evil Courses, and sincerely endeavouring to practise all Holiness, and Virtue; how, I say, this Charge is founded upon this Extract, and the others mention’d in the Vindication, I confess, I am utterly at a Loss to see; and I believe, every Man of common Sense will be as much at a Loss.
Hemphill indeed supposes that Persons, who have all along had the Happiness of a christian and virtuous Education, and who have sincerely endeavour’d to practise the Laws of the Gospel, cannot so properly in the Scripture Sense be stil’d new Creatures; therefore say his wise Adversaries, he denies the Necessity of a Sinner’s Conversion to God: Admirable Reasoning! —— To which I answer, that

Asses are grave and dull Animals,
Our Authors are grave and dull Animals; therefore
Our Authors are grave, dull, or if you will, Rev. Asses.

This Reasoning is every Whit as conclusive, and as infallibly just as theirs.
It wou’d be a needless spending of Time to make any farther Remarks upon what they say under this Article, or to take Notice of what little Use the Texts of Scripture, they mention, are to prove the Necessity of inward Pangs and Convulsions to all truly sincere Christians; they are only different Expressions signifying the same Thing; viz. pointing to us the Necessity of Holiness and Virtue, in order to be entitl’d to the glorious Denomination of Christ’s real Disciples, or true Christians.
But lest they shou’d imagine that one of their strongest Objections hinted at here, and elsewhere, is designedly overlook’d, as being unanswerable, viz. our lost and undone State by Nature, as it is commonly call’d, proceeding undoubtedly from the Imputation of old Father Adam’s first Guilt. To this I answer once for all, that I look upon this Opinion every whit as ridiculous as that of Imputed Righteousness. ’Tis a Notion invented, a Bugbear set up by Priests (whether Popish or Presbyterian I know not) to fright and scare an unthinking Populace out of their Senses, and inspire them with Terror, to answer the little selfish Ends of the Inventors and Propagators. ’Tis absurd in it self, and therefore cannot be father’d upon the Christian Religion as deliver’d in the Gospel. Moral Guilt is so personal a Thing, that it cannot possibly in the Nature of Things be transferr’d from one Man to Myriads of others, that were no way accessary to it. And to suppose a Man liable to Punishment upon account of the Guilt of another, is unreasonable; and actually to punish him for it, is unjust and cruel.
Our Adversaries will perhaps alledge some Passages of the sacred Scriptures to prove this their Opinion; What! will they pretend to prove from Scripture a Notion that is absurd in itself, and has no Foundation in Nature? And if there was such a Text of Scripture, for my own Part, I should not in the least hesitate to say, that it could not be genuine, being so evidently contrary to Reason and the Nature of Things. But is it alledg’d, that there are some Passages in Scripture, which do, at least, insinuate the Notion here contradicted? In answer to this, I observe, that these Passages are intricate and obscure. And granting that I could not explain them after a manner more agreeable to the Nature of God and Reason, than the Maintainers of this monstrous System do, yet I could not help thinking that they must be understood in a Sense consistent with them, tho’ I could not find it out; and I would ingeniously confess I did not understand them, sooner than admit of a Sense contrary to Reason and to the Nature and Perfections of the Almighty God, and which Sense has no other Tendency than to represent the great Father of Mercy, the beneficent Creator and Preserver of universal Nature, as arbitrary, unjust and cruel; which is contrary to a thousand other Declarations of the same holy Scriptures. If the teaching of this Notion, pursued in its natural Consequences, be not teaching of Demonism, I know not what is.
All that Hemphill has to say about the Mistake of citing Words for Scripture Expressions, which he owns are not, is, that such a Mistake is not so bad, nor of so dangerous Consequence, as perverting the holy Scriptures, which these Authors are most miserably guilty of; and he thinks his Opinions still just, and agreeable to the sacred Scriptures, for any thing they have said to the contrary. Now for


  Article III.
Which is, that Hemphill has declaim’d against the Doctrine of Christ’s Merit and Satisfaction. A heavy Charge indeed; and to support it they produce several Extracts from his Sermons. Now, if what is advanc’d in these Extracts be false and heterodox, the contrary Propositions must be true and orthodox. Let us then compare Hemphill’s Sentiments and the opposite together in the subsequent Manner. After Hemphill had observ’d that to preach Christ is universally allow’d to be the Duty of every Gospel Minister; he asks, What does this mean? and observes that “It is not to use his Name as a Charm, to work up the Hearers to a warm Pitch of Enthusiasm, without any Foundation of Reason to support it. ’Tis not to make his Person and Offices incomprehensible. ’Tis not to exalt his Glory, as a kind condescending Saviour, to the dishonouring of the supreme and unlimited Goodness of the Creator and Father of the Universe, who is represented as stern and inexorable, as expressing no Indulgence to his guilty Creatures, but demanding full and rigorous Satisfaction for their Offences.”
The opposite and orthodox Principles of the Presbyterian Ministers of Pensylvania are, that to preach Christ is to use his Name as a Charm, to work up the Hearers to a warm Pitch of Enthusiasm, without any Foundation of Reason to support it. ’Tis to make his Person and Offices incomprehensible. ’Tis to exalt his Glory as a kind, condescending Saviour, to the dishonouring of the supreme and unlimited Goodness of the Creator and Father of the Universe, who is really a stern and inexorable Being, expressing no Indulgence to his guilty Creatures but demanding full and rigorous Satisfaction for their Offences. Well, these are glorious Principles, and a most excellent Method of preaching Christ.

These gloomy Writers after a Story of a Cock and a Bull, observe that Hemphill can’t pretend to instance in any Preachers of Christ, that ever directly or in Terms applied these Epithets, stern, rigorous, &c. to the glorious God. Suppose this granted; yet it is easy to mention some who pretend to preach Christ, that maintain Doctrines, which, if pursued thro’ their just and natural Consequences, would lead any unprejudic’d Mind to entertain such unworthy Conceptions of our glorious, good and beneficent God.
But Hemphill is charg’d with denying the Merits and Satisfaction of Christ, and that too for preaching the Laws of Christ. Let us then consider what the Scripture Doctrine of this Affair is, and in a Word it is this: Christ by his Death and Sufferings has purchas’d for us those easy Terms and Conditions of our Acceptance with God, propos’d in the Gospel, to wit, Faith and Repentance: By his Death and Sufferings, he has assur’d us of God’s being ready and willing to accept of our sincere, tho’ imperfect Obedience to his reveal’d Will; By his Death and Sufferings he has atton’d for all Sins forsaken and amended, but surely not for such as are wilfully and obstinately persisted in. This is Hemphill’s Notion of this Affair, and this he has always preach’d; and he believes, ’tis what no wise Man will contradict.
That the ultimate End and Design of Christ’s Death, of our Redemption by his Blood, &c. was to lead us to the Practice of all Holiness, Piety and Virtue, and by these Means to deliver us from future Pain and Punishment, and lead us to the Happiness of Heaven, may, (besides what has been already suggested) be prov’d from innumerable Passages of the holy Scriptures. If St. Paul’s Authority be of any Weight with these Rev. and Ghostly Fathers, he distinctly tells us that the Design of Christ’s giving himself for us, was, that he might redeem us from all Iniquity, and purify unto himself a peculiar People, zealous of good Works. And he elsewhere tells us, that Christ dyed for all, that they which live, should not henceforth live unto themselves, but unto him, (i.e. in Obedience to his Laws) which died for them, and rose again. And St. Peter expresly tells us the same thing, when he says, that Jesus Christ bore our Sins in his own Body on the Tree, that we being dead unto Sin should live unto Righteousness. Our Saviour himself, as was before observ’d, tells us, that he came to call Sinners to Repentance. But what need I trouble the Reader with quoting any more Passages to this Purpose? To proceed then,
It is most astonishing to find those who pretend to be christian Ministers finding Fault with Hemphill, p. 40, for teaching, that to preach Christ is not to encourage undue and presumptuous Reliances on his Merits and Satisfaction, to the Contempt of Virtue and good Works? This, say they, is a most dangerous Doctrine.
And wou’d they really have Hemphill preach the contrary Doctrine? Wou’d they have him encourage impenitent Sinners with the Hopes of Salvation, by teaching them an undue and presumptuous Reliance on Christ’s Merits and Satisfaction? And was it for this that God sent his Son into the World? If then Christ has shed his Blood to save such as wilfully continue in their Sins, and obstinately persist in a vicious Course of Action, then in Order to evidence our Trust and Reliance upon the Merits and Satisfaction of our Lord Jesus Christ, we must continue quietly in a State of Impenitence and Wickedness, and promise ourselves Favour and Acceptance with God, notwithstanding all our Sins.
If this be not Antinomianism, if it be not to preach the Doctrine of Devils, instead of the Gospel of Jesus, I know not what is. How great and valuable soever the Merits and Satisfaction of Christ may be (as undoubtedly they are great and valuable beyond Conception) yet, they are no more with Respect to us, than what God in his Word has declar’d them to be. They will be of no Use to us, without sincerely endeavouring to conform to his Will. And when Christians sincerely endeavour to obey God’s Commands, and perform their Duty really and affectionately, tho’ very imperfectly; to rely then and depend upon the Merits and Satisfaction of Christ for our final Acceptance with God, is undoubtedly not only the Duty, but the Comfort of all Christians. This is a Trust and Reliance founded upon the Gospel. But when Men continue in a vicious Course of Action, and imagine that God, notwithstanding their Impenitence, will save them at last, and that because of the Merits and Satisfaction of our Lord and Redeemer Jesus Christ, provided they at particular Times, when they happen to fall into a Paroxysm of Devotion, confidently declare their Trust and Dependence thereupon, and apply them to themselves, as our unmeaning Authors sometimes talk; when Sinners, I say, trust and rely upon this; it is a foolish, presumptuous and extravagantly unreasonable Reliance, and it is obvious to the meanest Capacity (our Authors still excepted) that such a Dependance is no way founded upon the Gospel. Besides, such a Trust and Reliance as this, is to injure and affront the great Redeemer of Mankind in the most extravagant manner imaginable; as if he came from Heaven, as if he suffer’d so much, not to lead Sinners to Repentance, but to encourage them in their Impenitence. But enough of this; every unbias’d Reader will easily see how ill-grounded the Charge of Hemphill’s denying the Merits and Satisfaction of Christ is, and also the ridiculous Impertinence of the Whole of what our Reverend Authors have said upon the Affair; and they will easily apprehend too, the Truth of this Position of Hemphill’s, found so much Fault with by our Authors, viz. That God hath no Regard to any thing but Men’s inward Merits and Deserts; that is, no Regard to any thing in Men but their inward Merits; What else can the Almighty regard in them?
’Twould be a needless Trouble (and the Reader would hardly forgive the doing it) to follow these dark Authors Step by Step, thro’ all their incoherent Starts and Hints. I shall therefore only take Notice of one Thing more under this Article. Hemphill is condemn’d for advancing this Piece of Heresy, viz. They who have no other Knowledge of God and their Duty, but what the Light of Nature teaches them; no Law for the Government of their Actions, but the Law of Reason and Conscience; will be accepted, if they live up to the Light which they have, and govern their Actions accordingly. To this our stern Authors answer, Will the Heathen be accepted of God, by living up to the Light which they have, and governing their Actions accordingly? then, say they, there is no need of Christ’s Merits and Satisfaction, in order to our Acceptance with God. Well concluded! Pray, how came these Rev. Gentlemen to know that the Heathen, living up to the Light of Nature, may not have an Interest in the Merits and Satisfaction of Christ, or that they may not be accepted of God upon account thereof. The Merits of Christ’s Death and Sufferings may be so great as to extend to the Heathen World, they may reap the Advantages of it, tho’ they never had an Opportunity of hearing of him, provided they make a good Use of their Reason, and other Principles of Action within them. And to say otherwise is actually to lessen and diminish the Merits of the Redeemer of Mankind: The Holy Scriptures represent his Mission as a general Benefit, a Benefit which Regards all Men, and in Fact, tell us that Christ dyed for all. And can any imagine that our good God, as is here suppos’d, will eternally damn the Heathen World for not obeying a Law they never heard of; that is, damn them for not doing an Impossibility. Surely none can imagine such a thing; except such as form their Ideas of the great Governor of the Universe, by reflecting upon their own cruel, unjust and barbarous Tempers, as our Authors seem to do. If God requir’d Obedience to an unknown Law, Obedience to the Gospel from those that never heard of it, or who never were in a Capacity or Circumstances of being reasonably convinc’d of it, it would be in the first Place manifest Injustice; for surely, Promulgation or Publishing of a Law must be allow’d necessary, before Disobedience to it can be accounted criminal. It is utterly impossible to reconcile the contrary Notion with the Idea of a good and just God; and is a most dreadful and shocking Reflection upon the Almighty. In the next Place, we should find the Mission of our Saviour so far from being a general Benefit, as the Scripture teaches, that on the contrary it would be but a particular one, distributed only to the smallest Part of Mankind: But, which is more, this Mission of our Saviour wou’d be a very great Misfortune and Unhappiness to the greatest Part (three Fourths) of Mankind. For it is probable, that without this Necessity of Obedience to an unknown Law, many would be able to save themselves by a good Use of their Reason and the Light of Nature; whereas by the Mission of our Redeemer, and the Imposition of an unknown Law, a Law which they could not observe (I mean what is peculiar to Christianity) they are reduc’d to an utter Impossibility of being sav’d. I do not think that these Observations can be contradicted without saying Things very injurious to the Deity, and therefore erroneous. Agreable to the general Notion here advanc’d are the Sentiments of St. Paul in Rom. 4:15 where he says, For where no Law is there is no Transgression. And Rom. 5:13 Sin is not imputed when there is no Law. See also Rom. 2:14, 15.
I know that some Passages of Scripture are adduc’d by the Maintainers of this Notion to prove the Truth of it. But some of the Observations made in page 32 [above, p. 114], are applicable here, which I need not repeat. And give me leave to remark here by the by, that if after all requisite Care and Pains, Reason clearly teaches the Truth of such or such a Proposition, and that we find in the holy Scriptures some Passage that seems to contradict the clear Decisions of Reason, we ought not, for we really cannot, admit that Sense of the Passage that does so, altho’ it shou’d be receiv’d by all the Divines, that call themselves orthodox, upon Earth; So that any Man must be altogether in the right to look out for another Sense of the Passage in Question, which will not contradict the clear Decisions of Reason.
This Principle is to be extended only to Propositions, which evidently contradict the clear and manifestly well-founded Decisions of Reason in general (as in the Case before us;) and I say that such Propositions, such Doctrines cannot be contain’d in divine Revelation; so that we must look for another Sense of the Passages, by which they wou’d pretend to establish these Propositions or Doctrines; we must, I say, look for a Sense agreeable to Reason and the known Perfections of God; and it is absolutely impossible to reconcile the Opinion here contradicted to either; and if this Notion be not to represent the Almighty, as stern, arbitrary, inexorable, &c. pray what is?
As for those Passages of Scripture, which are often adduc’d to prove the absolute Necessity of all Men’s believing in Jesus Christ without Distinction, in order to Salvation; Reason, common Sense, Equity and Goodness oblige us to understand and apply them only to those to whom infinite Wisdom has thought proper to send the Gospel.
These Gentlemen can hardly take it amiss to be advis’d to take the utmost Care of saying any thing, or interpreting Scripture after a Manner injurious to the infinite Justice, Goodness and Mercy of God, and contradictory to Reason. If the christian Scheme of Religion be not a reasonable one, they wou’d make but a dull Piece of Work on’t in attempting to vindicate the Truth of it.
But they ask, What are the Benefits and Advantages of the christian Revelation, if the Heathen World living up to the Light of Nature and Reason may be sav’d? For Answer to this, I refer them to that excellent Defence of Christianity by Mr. Foster, Chap. 1. But not to insist any more upon this Point, their remaining Objections against Hemphill, under this Article are easily obviated from what has been already said.


  Article IV.
The next Article of Accusation exhibited against Hemphill, is that he describ’d saving Faith, but an Assent to, or Perswasion of the Gospel upon rational Grounds; as they word it. Which Article, say they, is supported by this Extract; viz. That by saving Faith is always intended such a firm Perswasion of Mind of the Truths of the Gospel, as is founded on reasonable and good Grounds, and produces suitable Effects. “The Commission,” say the Vindicators, “complain that this Description is too general, as not explicitly mentioning our receiving of Christ upon the Terms of the Gospel.”
Pray, what do the Commission or their learn’d Advocates mean by this Enthusiastick Cant, more than what is included in Hemphill’s Definition? What is it to receive Christ upon the Terms of the Gospel? I should be apt to suspect some Charm in this, and the Authors of Sorcery and Witchcraft, had they not given so many Instances of a contemptible Stupidity; and among the rest is the following, viz. their concluding that Hemphill’s Description of Saving Faith may be apt dangerously to mislead Persons, and encourage them to trust to a naked Assent to the Gospel Revelation, when the very contrary is included in the Definition itself. Saving Faith, in Hemphill’s Sense, is always attended with suitable Effects; that is, with Piety and Virtue, or Love to God and Mankind; this in the Opinion of our worthy Authors and Rev. Commission, is apt dangerously to mislead People, &c. This is New-Light indeed! But How, as Hemphill has already said in his Observations, can such a Faith, in the Description of which Good Works are mention’d, be a Means to lead Men from Good Works, or mislead them?
One would imagine these Men were jesting about this Affair, or that they really wrote with a Design to burlesque Christianity, did not a dull, phlegmatic Air of Seriousness run thro’ their whole Performance; when they in the very next Page condemn him for saying, the only End of Faith is Obedience. Pray what is the End of it, if Obedience be not? Is Disobedience the End of it? He, surely, must deserve to be as heartily laught at, as our Authors themselves, that would undertake a formal Refutation of what so sufficiently refutes it self. Let’s try if we can find any better Sense in the Accusation contain’d in


  Article V.
And here we are told, that Hemphill has open’d the Door of the Church wide enough to admit all honest Heathens as such into it. Well, these Men have the rarest Knack of Writing unintelligibly of any I ever met with! What do these Words of theirs mean? Would they be for shutting the Doors of their Churches against honest Heathens that had a mind to come in, and so deprive them of any Opportunity of being convinc’d of the Truth of the Christian Religion? Wonderful Charity indeed! of a Piece with their damning them to all Eternity for an Impossibility. What Connexion there is between the Accusation, and the Extracts upon which they say it is founded, I own I am not able to see. And till they please to explain themselves, if they know what they would be at, I have nothing further to say, but Darapti Felapton Disamis Datisi Ferison Bocardo Bamarip Cameres Dimatis Festapo Fresison.


  Article VI.
The next and last Article of Accusation is, that Hemphill has subverted the Doctrine of Justification by Faith. The Observations of these unlucky Writers, and their pretended Proofs of this, are every whit as impertinent and senseless as the rest.
In the Discourse from whence the Extracts are taken, upon which this ridiculous Censure is foolishly suppos’d to be grounded, Hemphill, among other Things considered how, or in what Senses, Christians might be said to be sav’d by Faith. One Sense in which he alledg’d they might be said to be sav’d by their Faith in Jesus Christ was, that this their Faith saves them from the Guilt of their Sins committed before their Faith; that is, when, for Instance, a Jew or a Gentile commenc’d Christian, or profess’d his Faith in Jesus Christ, all Sins committed while a Jew or a Gentile, were forgiven him upon Account of this his first sincerely professing to believe, &c. and this Notion seems still to be agreeable to the Christian Scheme of Religion: And he farther observ’d this to be a Priviledge peculiarly belonging to the first Christians, converted at Years of Discretion from a Life of Sin and Impurity; and therefore, this first Justification, or Forgiveness of past Sins, is often inculcated by St. Paul in his Epistles, and attributed to Faith; but this doth not concern those who have been educated and instructed in the Knowledge of the Christian Religion. And it is very true indeed, that Justification, or Forgiveness of past Sins, in the Sense here mention’d, is not, nor can it be applicable to such as were always Christians, or were educated and instructed in the Knowledge of the Christian Religion; except you’ll suppose, that those that were always Christians, were notwithstanding Jews or Gentiles, before they were Christians, tho’ they were always Christians. An Absurdity which our Rev. Authors alone are capable of.
Tho’ Hemphill, upon farther Reflection, will own that Justification, in the Sense above, is not a Privilege so peculiarly belonging to the first Christians, but that it may be applicable now-a-days; yet this will not at all answer their foolish Design, because the Case is exactly the same with that of the first Christians, or those converted from Judaism or Gentilism to Christianity, at the first Propagation of it. What Hemphill means, is this; Suppose an Indian, for Instance, now converted to Christianity, Justification in the Sense above might as well be apply’d to him, as to the first Christians: If the Reason of Things continue the same, God Almighty, according to the Christian Scheme of Religion, would forgive our suppos’d Indian, upon his Conversion, all his past Sins, as he did the Sins of the first Christians upon their Conversion, or upon Account of their believing in Jesus Christ. Now the Question with respect to our new Convert, or new Christian, is, What are the Terms or Conditions of his final Acceptance with God? In Hemphill’s Opinion, and according to his Notions of Christianity, a sincere Endeavour to conform to all the Laws of true Goodness, Piety, Virtue, and universal Righteousness, or the Laws of Morality both with respect to God and Man, are the Terms of his final Acceptance with God; and when he fails in any Instances, a sincere Repentance and a renew’d Endeavour, begging divine Assistance, to practise the contrary Virtues; and when our Convert, and all other Christians, have thus endeavour’d sincerely to conform to the Laws of Piety and Virtue, tho’ their Obedience be attended with many Imperfections, they will, as Christians, or as Believers in Christ Jesus, be accepted of by God, according to the christian Scheme of Religion, the Imperfections of their Virtue will be forgiven upon account of the Merits and Satisfaction of Christ, as was before observ’d. So that what Hemphill farther says (as in the Extract) is still true, if rightly understood, viz. that all Hopes of Happiness but what are built upon Purity of Heart and a virtuous Life, are, according to the Christian Scheme, vain and delusory. That is, all Hopes of Happiness to Christians, as such, consider’d separately and distinctly from the Practice of the Moral Virtues, are vain and delusory. If these Gentlemen assert the contrary, they must infallibly run into Antinomianism, how angry soever, they may appear to be at the Charge. Now, how justly the Accusation of Hemphill’s denying our Justification by Faith is founded upon the Extracts before us, is obvious to every body. The first Extract has nothing to do with us at all, who were all along educated and instructed in the Christian Religion; the second has been shewn to contain in it the Terms or Conditions of our Acceptance with God, as Christians, for Christ’s Sake, or upon Account of his Merits and Satisfaction. How ridiculously silly and impertinent then are all their Observations upon these Extracts!
These Authors in very angry Terms condemn a Remark of Hemphill’s in his Observations, which yet appears to be a very just one. He (Hemphill) supposes, that all Christians (Antinomians excepted) will allow, that Faith will not be imputed for Righteousness to those Men who have been educated in the Christian Religion, and yet have never endeavour’d to practise its Precepts; that such Men, says he, have no reason to expect that they shall be justify d by a bare Faith, as the primitive Christians were, who embrac’d Christianity assoon as they heard it preached; that is, have no reason to expect the Forgiveness of their Sins upon account of a bare Faith, as the primitive Christians were forgiven their past Sins upon their first Conversion, or their Believing in Jesus Christ.
To this our very reverend Authors, with a pious and orthodox Sneer, answer, It is scarce possible for a Man to bind together a greater Bundle of Error, Ignorance and Impertinence in so few Words, than this Gentleman has done. Hah! a home Thrust! a bold Stroke! next Turn’s mine. Here they suppose this Position of Hemphill’s to be erroneous, &c. And yet in the next Paragraph tell us, with a sanctify’d Leer, that the whole Protestant World, the Antinomians only excepted, have constantly taught, that those Men who have been educated  in the Christian Religion, are justifyed by a Faith, that from the very Nature of it is necessarily accompanied with Good Works, by a Faith that can no more exist without good Works, than the Body can live without the Spirit, &c. So then we are now justify’d by a Faith, the very Life and Soul of which consists in good Works, as certainly as the Life of the Body consists in the Spirit. Such Inconsistency! Such Self-contradiction! Surely these Men’s Spirits must be strangely muffled up with Phlegm, and their Brains, if they have any, encompass’d with a Fence of a most impenetrable Thickness.
Thus, I think, I have examin’d the principal Things in this Vindication of the Rev. Commission; and upon the whole, it appears even from a plain Narration of Matter of Fact, that they (the leading Men among them at least) came to Philadelphia with Malice, Rancour and Prejudice in their Hearts, resolv’d at all Hazards to condemn the Man and his Doctrines; and their Aversion to both carry’d them those shameful Lengths which we have here shewn in their true Light. For if to justify a known Perjury, to lye openly and frequently in the Face of the World; if to condemn Doctrines agreeable to the main End and Design of the Gospel, and calculated for the common Welfare of Men; if to stamp an Appearance of Sanctity upon Animosity, false Zeal, Injustice, Fraud, Oppression, by their own open Example as well as Precept; and to behave as bitter Adversaries instead of impartial Judges; if to do all this be truly christian Candour, Charity and Truth, then will I venture to say, these Rev. Gentlemen have given the most lively Instances of theirs. For all these Things have been so strongly charg’d and fairly prov’d upon ’em, that they must of Necessity confess their Guilt in Silence, or by endeavouring a Refutation of the plain Truth, plunge themselves deeper into the Dirt and Filth of Hypocrisy, Falsehood and Impiety, ’till at length they carry their quibbling Absurdities far enough to open the Eyes of the weakest and most unthinking Part of the Laity, from whom alone they can expect Support and Proselytes.
I have one Thing to desire of the Vindicators, before I come to a Conclusion, viz. that they wou’d, for Shame, take in the Motto they have hung out in the Title Page of their Performance, from II Tim. 3, 
   *II Tim. 3:5, 6, 7. Having a Form of Godliness, but denying the Power thereof, from such turn away. For this Sort are they which creep into Houses, and lead captive silly Women, laden with Sins, led away with divers lusts.
 since ’tis plainly applicable to none but themselves, and can by no means touch Hemphill; for, he contended for the Power of Godliness, denying the Form; and ’tis well known, that none but the Men of Sense were on his Side, and that all the silly Women of the Congregation were inveterately bent against him, being zealous Abettors of Mr. Andrews, who crept into their Houses, and led them away captive to the Commission to say and swear whatever he had prepar’d for them. This Motto therefore was the most improper one they cou’d possibly have pick’d out of the whole Bible.
The Rev. Mr. David Evans, one of the Commission, in his Sermon at the Ordination of Mr. Treat, says, Page 49, That it is a Wonder to see ANY truly gracious, considerate wise Man in the Gospel Ministry. And confirms it at the End of the Paragraph, by saying, It is no Wonder to see thousands of Ignorant, inconsiderate, carnal Ministers, but a Wonder to see ANY truly understanding, considerate, gracious ones. I am really inclin’d to be of his Opinion; especially, if he confines his Observations to the Presbyterian Ministers of this Part of the World. I am sure, however, that their Proceedings against Hemphill has convinc’d Multitudes, that this Wonder was not to be seen in the late Commission.
I might therefore divide the Gentlemen that were concern’d in this Affair (and I trust, I should do them no Injustice), into these three Classes; first, the Men of Honesty who wanted Sense; secondly the Men of Sense, who wanted Honesty; and lastly, those who had neither Sense, nor Honesty. And I believe this Division may comprehend the whole Commission.

